UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1685


FATOUMATA TOURE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 28, 2011              Decided:   March 18, 2011


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Tony West, Assistant Attorney General,
Ada E. Bosque, Senior Litigation Counsel, Matthew A. Spurlock,
OFFICE   OF  IMMIGRATION   LITIGATION,  Washington,  D.C.,   for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fatoumata Toure, a native and citizen of the Ivory

Coast,   petitions       for    review   of    an   order   of   the    Board   of

Immigration Appeals (Board) denying her motion to reconsider.

We review the denial of a motion to reconsider for abuse of

discretion.      8 C.F.R. § 1003.2(a) (2010); Narine v. Holder, 559

F.3d 246, 249 (4th Cir. 2009); Jean v. Gonzales, 435 F.3d 475,

481 (4th Cir. 2006).           To succeed on a motion to reconsider, the

movant must specify an error of fact or law in the Board’s prior

decision.    See 8 C.F.R. § 1003.2(b)(1) (2010).

            We    have     reviewed      the    administrative      record      and

conclude that the Board did not abuse its discretion in denying

Toure’s motion to reconsider.            Accordingly, we deny the petition

for review for the reasons stated by the Board.                        See In re:

Toure, (B.I.A. May 21, 2010).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 PETITION DENIED




                                         2